By JUDGE JOHN W. WINSTON
Hopkins seeks to recover from C & O Development the expenses incurred by witness Leslie C. Foster who in responding to a subpoena, traveled from Roanoke, Virginia, to Norfolk, Virginia, to attend trial here and thereafter returned to Roanoke when it concluded.
The expenses claimed by Hopkins include round trip air transportation between Roanoke and Norfolk (twice) and lodging and meals in Norfolk.
C & O Development, while not contesting the legitimacy of Foster’s listed expenses, says that it is obligated only for her round trip transportation cost and then only for her initial trip to and from Norfolk.
Hopkins necessarily relies upon the provisions of Virginia statutes to establish its claim. Such statutes include §§ 14.1-190, 14.1-5, and 14.1-5.2. The Court notes that § 19.2-329 also is involved. (Both §§ 14.1-190 and 19.2-329 were amended by the 1977 session of the Virginia legislature. See attached copies of 1977 Acts of Assembly, Chapter 483.)
Based upon a close reading of all of the applicable Virginia statutes, this Court is of the opinion that the taxable expenses of an in-state, non-expert witness attending a civil trial are limited to daily mileage (or the cost of public transportation if applicable), and toll expenses incurred en route. Compensation for *547other expenses en route and attendance at trial are authorized only for out-of-state witnesses.
The remaining point concerns Foster’s public transportation cost for her second trip to Norfolk. Without fault on her part, the trial was in recess from July 26 to August 1, 1978. She could not reasonably have been expected to remain in Norfolk for that period and indeed went back to Roanoke. She was still under subpoena and was not excused from its obligations. For these reasons, the second transportation expense is taxable.
No order taxing the two $92.00 items will be entered unless one of [counsel] requests that it be done.